        Case 1:19-cv-00350-DAE Document 36 Filed 11/05/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

Brian Collister                            §
                                           §
vs.                                        §     NO: AU:19-CV-00350-DAE
                                           §
KXAN-TV, et al.                            §


        ORDER VACATING PRETRIAL CONFERENCE AND TRIAL DATE

          On October 23, 2019 the above named and numbered civil action was
transferred to the Honorable David A. Ezra, Senior United States District Judge.
The pretrial conference and trial setting set by the Court's Scheduling Order (Dkt
No. 8) entered on June 6, 2029 are hereby VACATED. The remaining deadlines
in said scheduling order shall remain in effect. The pretrial conference and trial
for this case will be reset at a later date by this honorable court.
          IT IS SO ORDERED.
          DATED: Austin, Texas, November 05, 2019.




                                               ______________________________
                                               DAVID A. EZRA
                                               SENIOR U.S. DISTRICT JUDGE
